Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending in the present application.
Claims 1, 5, and 7 are currently amended; and claims 2-4, 6, and 8-10 are original.
Response to Amendment
The amendment dated 13 January 2021 has been entered into the record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1.  A direct-type backlight module, comprising: a back frame, a backlight source, optical films, and an elastic rope; the back frame comprising a first edge and a second edge opposite to the first edge, and a plurality of install pillars being uniformly arranged on the first edge and the second edge in sequence, the backlight source being arranged within the back frame, the elastic rope and the install pillars cooperatively defining a supporting net opposite to the backlight source, and the optical films being arranged on the supporting net; and an elastic hook, and a fixing pillar corresponding to a front end or a tail end of the elastic rope, the fixing pillar is fixed on the back frame, one end of the elastic hook connects to the fixing pillar, and the other end of the elastic an elasticity of the elastic part of the elastic hook.
Claim 5.  A direct-type backlight module, comprising: a back frame, a backlight source, optical films, and an elastic rope; the back frame comprising a first edge and a second edge opposite to the first edge, and a plurality of install pillars being uniformly arranged on the first edge and the second edge in sequence, the backlight source being arranged within the back frame, the elastic rope and the install pillars cooperatively defining a supporting net opposite to the backlight source, and the optical films being arranged on the supporting net; and an elastic hook, and a fixing pillar corresponding to a front end or a tail end of the elastic rope, the fixing pillar is fixed on the back frame, one end of the elastic hook connects to the fixing pillar, and the other end of the elastic hook connects to the front end or the tail end of the elastic rope; wherein the elastic rope passes over the install pillars to form the supporting net opposite to the backlight an elasticity of the elastic part of the elastic hook.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re: independent claims 1 and 5, the prior art of record, alone or in combination does not directly disclose that the elastic hook comprises an elastic part and the elastic rope is in a tensioned condition that is determined by an elasticity of the elastic part of the elastic hook, in combination with the remaining claim limitations.
Re: claims 2-4 and 6-10, because they depend upon either claim 1 or claim 5, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871